Title: From George Washington to Thomas Lewis, 17 February 1774
From: Washington, George
To: Lewis, Thomas



Sir,
Mount Vernon Feby 17th 1774.

Whilst I was in Williamsburg, which place I left a few days before the sitting of the Oyer Court in Decemr last; I heard that you, your brother & Colo. Preston, were expected in Town about that time. I took the liberty therefore to address a pretty long letter to my old friend & acquaintance Colo. Andw Lewis respecting some landed matters of my own, & to request him (as it seemed to be the determination of the Govr & Council, that the Officers warrants should be executed by the County Surveyor) to use his interest with you, to obtain a deputation for Capt: Wm Crawford to survey in the District between the Monongahela & Ohia, from Fort Pitt downwards, as far as you might choose to extend it. By an unlucky mistake, & in a hurry, the letter which the Colo. intended for you, he put under cover to me, which I shall be the more concern’d at, if when he made the discovery, he did not address you a second Letter, by the conveyance he intended the first, & to the same purport. I now send his letter by express, having had no opportunity which I chose to embrace of doing it. It would not have been delayed so long, but

for my waiting the coming in of Capt: Crawford, who never arrived here ’till yesterday; & who now earnestly joins your Brother & me, in solliciting the above favor; which, be assured Sir, I shou’d not interest myself in, if I did not view him in the light of a very deserving man, strugling in that western Territory for a livelihood, after rendering his country the best Services he was capable of, during the War.
Your Brothers letter to you, & to myself (both enclos’d) will inform you of his reasons for returning my warrants. I am satisfied with the propriety of his conduct therein, tho’ I am concern’d at the delay; because I propose presently to inform you of the motive which induced me to wish for my Certificates with as much expedition as possible. for this purpose I now enclose you a warrant for 50,000 acres of Land, as also the surveys which Capt. Crawford has made for me in that country: these I intended, if the New Colony had taken place on the Ohio, to have patented in that Governmt, if I could not obtain them under the Proclamation of 1763; for this reason it was, I had them survey’d. If therefore Sir, you will do me the favour to Grant a Certificate (by which I can apply for & obtain a Patent for the Tract of 2913 acres, which may, as I am content, be call’d 3,000) I shall acknowledge myself exceedingly obliged to you, & you may rest assured, I would not ask you to do this, if I thought there was any impropriety, or that there could be any imposition in the matter. The other survey of 515 acres, I am at a loss what to do about it; the quantity is too small to locate a 1000 acres upon, and yet, rather than lose it, I must do so: Permit me to ask then, if the matter can be so managed upon your Entry book, as to secure this tract against the attempts of any other, upon condition of my surrendering one thousand acres of my claim for it, in case of any other application, but yet for me to have the privilege, of redeeming it as it were, by purchasing up sundry small claims to the amount of the Tract, & locating of them upon that spot. If this can be done, I should much prefer it as I must otherwise lose near 500 acres of Land, or obtain it of mountain: but as I said before, rather than not secure this tract of 515 acres, I wish to do it at the expence of 1000 acres of my claim; as there has been an unjustifiable attempt made to take it from me.
I shall upon getting Patents for these Lands (on your Certificates)

pay you the same Fees, as if actually surveyed by yourself, or Deputy; & the reason which makes me so anxious to have them returned into the office (as hinted before) is honestly this. Mr Wood who went into the Government of West Florida last summer, was commanded by me among others (as I saw little prospect at that time of obtaining a Grant for Lands under the royal Proclamation) to locate my quantity there; but he was inform’d by Govr Chester (who had left England not long before) it was Lord Hilsborough’s opinion, that Provincial officers were not comprehended in that Proclamation. This, altho’ it is not the only proof of his Lordship’s malignant disposition towards Americans, may yet, if known to our Governor, though it ought not to be any rule for his conduct, as he has never been so instructed, set on foot an enquiry by which the proceedings here may be suspended. This, believe me Sir, as I conceive the services of a Provincial Officer as worthy of reward as those of a regular one, & can only be withheld from him with injustice, is the only reason of my wishing to hasten my Certificates into the office, for otherwise the disadvantage of doing it, is apparent, on account of the short time allow’d for cultivation & improvement. I am, Sir yr very humble Servant.

G: Washington

